DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 24, 2022, with respect to the rejection(s) of claim 17 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US 2018/0233955).  Park discloses a wireless power transmitter with a plurality of parallel, individually controlled coils.  Park further teaches the equivalence of using a common resonant capacitors shared between all coils (fig 3) and individual capacitors for each coil (fig 2).  Inoue discloses a common capacitor (203).  Thus, the references combine to replace Inoue’s common capacitor with individual ones on each parallel leg of the transmitter array. 
The combination teaches a capacitor, a coil and a switch in series on each leg.  The exact order of these components is not important.  The same current will flow through all components placed in series.  Thus, modifying the combination to have its resonant capacitors between the coil and switch would have been obvious to the person of ordinary skill in the art.  
The rest of the amendments to claim 17 are taken verbatim from claim 18.  The Examiner notes that the Applicant does not present any arguments to address or rebut the art rejection of claim 18 or any of the other dependent claims.  
The double patenting rejection is withdrawn. 
Specification
The title of the invention is objected to because it contains the term “improved”.  MPEP §606.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2018/0131235) in view of Park (US 2018/0122955).
With respect to claim 17, Inoue discloses an apparatus (fig 2-3; par 45-65) for induction heating and wireless power transmission (intended use, does not breathe life into the claim), the apparatus comprising: 
a first group of working coils comprising a first working coil (202A) and a second working coil (202B) that are electrically connected to each other in parallel; 
a first inverter (204) configured to perform a switching operation (par 47) to generate a resonance current in at least one of the first working coil or the second working coil; 
a first semiconductor switch (SWA) electrically connected to the first working coil and configured to turn on and turn off the first working coil; 
a second semiconductor switch (SWB) electrically connected to the second working coil and configured to turn on and turn off the second working coil; 
a shared resonance capacitor (203) electrically connected to both first/second working coils; and 
a controller (206) configured to:
provide the first inverter with a plurality of pulses comprising one, two or three pulses, each pulse being applied to the first inverter for a period of time (see fig 3, the line marked S1 has three sequential pulses, each applied for a period of time); and 
turn on and turn off each of the first semiconductor switch and the second semiconductor switch by providing the first inverter with the plurality of pulses (see fig 3; SWA is turned on for the first pulse, SWB is turned on for the second pulse; see also par 57) until a position of the object is detected (par 58-59).  
Inoue discloses that all working coils are individually activated to connect them to the inverter, which provides a pulse for wireless transmission.  The voltage (VN1) across each working coil is measured.  Inoue then takes the coils that produced the lowest voltage and tests them again (par 59) until the lowest voltage is identified.  This indicates the location of “the object” (the receiver whose coupling affects the voltage).
Inoue discloses a common/shared resonant capacitor (203), but does not expressly disclose first and second resonant capacitors electrically connected between the working coils and switches.  Park (fig 2; par 56-73) discloses an apparatus for wireless power transmission, comprising: a first working coil (Coil1), a second working coil (Coil2), a first inverter (110), a first switch (SQ1), a second switch (SQ2), a first resonant capacitor (C1) and a second resonant capacitor (C2).
Inoue and Park are analogous because they are from the same field of endeavor, namely wireless power transmitters with individually controlled resonant circuits.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Inoue’s shared resonant capacitor with individual capacitors for each working coil, as taught by Park.  Park discloses the equivalence of the two designs.  Figure 2 shows individual capacitors and figure 3 shows a common capacitor.  Paragraph 73 does not indicate that any hardships or unexpected problems result from making this switch.
The combination teaches that each resonant circuit comprises a capacitor, coil and switch, but does not expressly disclose that the capacitor is electrically between the coil and switch.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to switch the locations of the coil and capacitor (to create a series leg with the order of coil, capacitor, switch).  The order of series components is arbitrary.  The same current will flow through all components regardless of which is first, which is in the middle, and which is at the bottom. 
With respect to claim 19, Inoue discloses the controller is configured to: 
provide the first inverter with the plurality of pulses after turning on the first semiconductor switch at a first time point (fig 3, first pulse at S1 are provided after SWA goes HIGH to turn on the first switch); and 
based on the object not being detected after the first time point and before a second time point, turn off the first semiconductor switch (SWA goes low) and turn on the second semiconductor switch (SWB goes high) at the second time point, and then provide the first inverter with the plurality of pulses again (S1 provides another pulse).  
Claim 19 only broadly recites “based on the object not being detected”.  The claim does not recite that the controller carries out object detection and only proceeds to the next step when the results are negative (no object).  There is no indication in any of the claims of when this object detection functionality would actually be carried out.  It is also noted that the specifics of foreign object detection is a non-elected species.  Naming a generic foreign object detection step, within the elected claims, would be permissible. 
With respect to claim 20, Inoue discloses the controller is configured to: based on the object not being detected after the second time point and before a third time point, turn off the second semiconductor switch and turn on the first semiconductor switch at the third time point, and then provide the first inverter with the plurality of pulses again (par 58-59).  Inoue discloses providing a pulse to all coils (at least the first and second) and then repeating the process with a smaller group of coils (which would include the first coil again).  Inoue discloses carrying out the object detection (measuring voltages) on a large set of coils (all coils) and then a subsequent detection using a subset (which includes at least the first coil). This means that the first coil is tested twice (once before the second coil and again afterwards).
With respect to claim 21, Inoue discloses the controller is configured to: based on an elapse of a first delay after the first semiconductor switch is turned on at the first time point, provide the plurality of pulses to the first inverter; and based on an elapse of a second delay after providing the plurality of pulses to the first inverter, turn off the first semiconductor switch at the second time point (see timing chart of figure 3).  
With respect to claim 22, Inoue discloses the controller is configured to: 
based on a determination that the object is disposed above the first working coil, provide the first inverter with a switching signal having a frequency and a phase that are adjusted corresponding to a power level input by a user (par 58-59); and 
turn on and turn off the first semiconductor switch based on the switching signal (par 58-59).  
Inoue discloses carrying out the object detection on a large set of coils (all coils).  Based on measured voltages, the controller creates a subset for which it determines that the object is near and tests the subset (par 59).  The first coil is part of the subset because the controller has determined it has a low enough voltage.  Then, the controller provides the first coil with another pulse (as shown in fig 3).  This pulse has a frequency and phase that “correspond” to a power level input by a user.  The claim does not define or explain what “correspond” means or how a user would input a power level.  The rejection relies on the interpretation that there is an inherent mathematical relationship between the inverter switching signal (S1) provided by Inoue and what is “input by a user”.   Alternatively, there inherently exists a user for whom the Inoue frequency/phase values are satisfactory (and thus, they “correspond”). 
With respect to claim 23, Inoue discloses the controller is configured to: 
stop providing the first inverter with the switching signal to detect whether another object is disposed above the second working coil (S1 stops so that SWA can turn off and SWB can turn on); 
turn off the first semiconductor switch (SWA off/low) and turn on the second semiconductor switch (SWB on/high) at a start of a predetermined period of time after stopping providing the first inverter with the switching signal (see timing diagram of fig 3); and 
provide the first inverter with a single pulse within the predetermined period of time after turning on the second semiconductor switch (see fig 3; S1 when SWB is high).  
With respect to claim 24, Inoue discloses the controller is configured to: 
based on another object not being detected above the second working coil until an end of the predetermined period of time, turn off the second semiconductor switch and turn on the first semiconductor switch at the end of the predetermined period of time (par 58-59); and 
provide the first inverter with the switching signal again after turning on the first semiconductor switch at the end of the predetermined period of time (par 58-59).
Claim 24 is anticipated for the same reasons as discussed above in the art rejection of claim 20.
With respect to claim 37, the combination (Inoue modified by Park to include individual capacitors for each working coil, and further modified to switch the locations of the working coils and capacitors) teaches that the first/second semiconductor switches have a first end connected to the first/second resonance capacitor and a second end connected to ground.
Park (fig 2) clearly shows the second end of the switches is connected to ground.  The first end of the switches is connected to the reactive component immediately above it.  The modified combination teaches that this component is the resonance capacitor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836